IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JOHN WILLIAMS, AN INCAPACITATED    : No. 376 WAL 2019
PERSON, BY BRANDY WILLIAMS,        :
GUARDIAN (AD LITEM); JOHN WILLIAMS,:
BRANDY WILLIAMS                    : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
                                   :
           v.                      :
                                   :
                                   :
OAO SEVERSTAL, SEVERSTAL           :
RESOURCES, PBS COALS, INC; MINE    :
SAFETY APPLIANCES COMPANY          :
                                   :
                                   :
           v.                      :
                                   :
                                   :
TRI-STATE SAFETY TRAINING SERVICES :
                                   :
                                   :
PETITION OF: OAO SEVERSTAL         :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.